Citation Nr: 9922328	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-19 112	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' August 1997 decision denying 
entitlement to payment or reimbursement of unauthorized 
private dental expenses incurred from September 1993 to 
November 1995. 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an August 1997 
Board decision.




FINDINGS OF FACT

1.  In August 1997, the Board issued a decision in which it 
found that the veteran incurred unauthorized private dental 
expenses from September 1993 to November 1995, that (at that 
time) he had conceded that this treatment did not involve a 
medical emergency, and that the claim was received in March 
1996, years after the initial treatment.  Consequently, it 
was concluded that the criteria for payment or reimbursement 
of unauthorized private dental expenses incurred from 
September 1993 to November 1995 were not met.

2.  The Board's decision of August 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran received dental 
treatment during active service.  There are no records of 
combat or service injury, or any trauma to the veteran's 
teeth.  In an application for outpatient dental treatment 
dated in August 1949, the veteran stated that he received 
dental care while in service, consisting of fillings in 
January and February 1945.  The Regional Office (RO) granted 
noncompensable service connection for teeth numbers 5, 17, 
19, 27, 28 and 31, in an October 1949 rating decision. 
  
In March 1996, the veteran filed a claim for reimbursement 
for private dental treatment.  The veteran stated at that 
time that the treatment was not an emergency situation.  The 
statement from the veteran's dentist itemizes treatment 
rendered from September 1993 to November 1995.  The record 
shows that in September 1993, tooth number 19 was x-rayed and 
extracted.  An entry dated November 1993, noted a lower 
partial replacing teeth numbers 19, 29, 30 and 31, and 
clasping teeth numbers 18, 20 and 28.  There were also 
charges for x-rays and examination.  Treatment thereafter was 
for a non-service connected tooth and general prophylaxis. 

In August 1997, the Board denied the veteran's claim.  It was 
noted that the veteran did not claim that the treatment was 
for an emergency, or did he argue that Department of Veterans 
Affairs (VA) treatment facilities were unavailable.  In 
addition, the description of the specific type of treatment 
rendered was not indicative of a medical emergency of such 
nature that delay, in receiving direct VA treatment, would 
have been hazardous to the veteran's life or health.  It was 
also noted that the veteran's claim was received in March 
1996, over two years after the services were rendered.  Based 
upon the evidence of record, the Board found that the veteran 
had not presented probative evidence that the dental 
treatment involved an emergency, or that a VA dental clinic 
was unavailable, and that the veteran did not submit a timely 
claim for payment or reimbursement of unauthorized private 
dental expenses.  Therefore, the veteran's claim was denied 
as a matter of law. 
 
In August 1997, the moving party sought reconsideration of 
the Board's August 1997 determination.  At this time, the 
veteran contended that he did not recall any notification 
that his service connected teeth were noncompensable, that 
the treatment of his teeth (while not an emergency) was 
absolutely necessary for some kind of normalcy, that his 
dental treatment started in September 1993 but ended well 
before November 1995, and that the treatment was necessary 
because the condition was hazardous to his health.  It was 
also contended that the delay in filing the claim was brought 
about by a long search for proof of his service connected 
teeth and that an event of 50 years ago was not easily 
researched.  Reconsideration was denied in September 1998.

In March 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding this issue.  In April 
1999, the moving party requested revision of the Board's 
August 1997 decision based on CUE.  At this time, he 
reiterated his previous contentions.  It was noted that the 
treatment in question took place from September to October 
1993 and that the Board was in error for referring to 
treatment from September 1993 to November 1995.  The veteran 
also noted that while his life was not in danger, his health 
was strongly effective or would have been but for the dental 
work performed.  He categorized his treatment in September 
1993 as an emergency.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not CUE include, but are not limited to, 
a disagreement as to how the facts were weighed or evaluated, 
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. § 
1403(d)(3)), and a failure of the duty to assist, 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 1403(d)(2)).

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The veteran has contend that his dental treatment took place 
from September to October 1993, not September 1993 to 
November 1995.  This fact, even if true, would not provide a 
basis to find CUE in the August 1997 decision since it would 
not manifestly change the outcome.  The fact that the veteran 
waited two years to file this claim, well after treatment, 
provides a basis, in and of itself, to deny this claim.  As 
noted in August 1997, claims for payment or reimbursement of 
the expenses of medical care or services not previously 
authorized must be filed within 2 years after the date the 
care or services were rendered.  38 C.F.R. § 17.126 (1998).  
It has been contended that the delay in filing the claim was 
brought about by a long search for proof of his service 
connected teeth and that an event of 50 years ago was not 
easily researched.  This also would not manifestly provide a 
basis to change the outcome.  The veteran's VA claims folder 
contains all the necessary information and could have been 
obtain by the veteran by contacting the RO at any time. 

The veteran has contended that the dental work was necessary 
for his health.  The Board would not dispute this fact.  
However, it is equally clear that the veteran did not attempt 
to contact VA before, during, or even soon after this 
treatment.  Further, the veteran himself, when filing this 
claim, indicated that this treatment was not an emergency. 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would support a conclusion that there was CUE within the 
August 1997 decision by the Board.  There are no specific 
contentions of error of fact or law in the decision in 
question that would provide a basis to grant the veteran's 
claim.  In fact, the contentions amount to a disagreement 
with the outcome of this decision.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decision would have been different but for an alleged 
error.  Accordingly, in the absence of such allegations, the 
motion is denied.










ORDER

The motion for revision of the August 1997 Board decision on 
the grounds of CUE is denied.




		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


